Name: Commission Regulation (EC) No 2185/2001 of 9 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  European construction;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|32001R2185Commission Regulation (EC) No 2185/2001 of 9 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea Official Journal L 293 , 10/11/2001 P. 0016 - 0017Commission Regulation (EC) No 2185/2001of 9 November 2001authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of KoreaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1809/2001(2), and in particular Article 7 thereof,Whereas:(1) Article 7 of the Agreement between the European Community and the Republic of Korea on trade in textile products, initialled on 7 August 1986 and approved by Council Decision 87/471/EEC(3), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 22 December 1994 and approved by Decision 95/131/EC(4), provides that transfers may be agreed between quota years.(2) The Republic of Korea submitted a request for transfers between quota years on 17 September 2001.(3) The transfers requested by the Republic of Korea fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII thereto.(4) It is, therefore, appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of Korea fixed by the Agreement between the EC and the Republic of Korea on trade in textile products are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 252, 20.9.2001, p. 1.(3) OJ L 263, 14.9.1987, p. 37.(4) OJ L 94, 26.4.1995, p. 1.ANNEX>TABLE>>TABLE>